         Case 4:20-cv-02058-ACA Document 66 Filed 05/10/21 Page 1 of 2                                FILED
                                                                                             2021 May-10 PM 09:04
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 LAKEISHA EZELL, as representative of the           )
 ESTATE OF TERRENCE ANDREWS,                        )
                                                    ) Honorable Judge Annemarie Carney Axon
             Plaintiff,                             )
                                                    ) Case No.: 4:20-cv-02058-ACA
             v.                                     )
                                                    )
 JEFFERSON DUNN, et al.,                            )
                                                    )
             Defendants.                            )
                                                    )
                                                    ) JURY TRIAL DEMANDED
                                                    )
                                                    )

   NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT CHARLES DANIELS

       Pursuant to Federal Civil Rule 41(a)(1)(A)(i), the above-captioned action is voluntarily

dismissed against Defendant Charles Daniels without prejudice.


                                            Respectfully submitted,
                                            Plaintiff LaKeisha Ezell
                                            BY: /s/ Ruth Brown
                                             Counsel of Record

                                            BY: /s/ Anil Mujumdar
                                             Local Counsel


*Ruth Z. Brown (pro hac vice) (IL No. 6299187)
Megan Pierce (pro hac vice) (CA No. 314044)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312s-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

                                                1
         Case 4:20-cv-02058-ACA Document 66 Filed 05/10/21 Page 2 of 2




Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
* Local Counsel




                               CERTIFICATE OF SERVICE


       I, Ruth Brown, hereby certify that on May 10, 2021, I caused the foregoing Notice of
Voluntary Dismissal to be filed using the Court’s CM/ECF system, causing it to be filed on
counsel for all Defendants.

                                                   /s/ Ruth Brown
                                                   One of Plaintiff’s Attorneys




                                               2
